Citation Nr: 9929711	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  93-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for back disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for psychiatric disability as 
a result of VA surgery in October 1988.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1963.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1995 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development.  The case is again 
before the Board for adjudication.

The issue of entitlement to an evaluation in excess of 10 
percent for back disability will be addressed in the remand 
portion of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's pre-existing psychiatric disability 
increased in severity as a result of VA surgery in October 
1988.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for psychiatric disability due to VA surgery in October 1988 
have been met. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358(1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for psychiatric 
disability due to VA surgery in October 1988 is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

The Board notes that the amended version of 38 U.S.C.A. 
§ 1151 is less favorable to the veteran's claim than the 
former version of the law.  The veteran is entitled to have 
his claim adjudicated under the former version of the law 
since his claim was filed before October 1, 1997.  See 
VAOPGCPREC 40-97.

Pursuant to 38 U.S.C.A. § 1151, any veteran who has suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.

In determining whether such existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment is compensable, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran. "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered. 38 C.F.R. § 3.358.  The appellant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).

VA outpatient records from August 1976 to October 1988 reveal 
psychiatric problems.  The veteran was hospitalized at a VA 
hospital in January 1983 with a dysthymic disorder.  

According to the report of a March 1988 psychological 
evaluation by Thomas S. Rosenbaum, Ph.D., the veteran was 
found to be functioning in the average to bright normal range 
of intelligence and to have a recurrent depressive reaction 
and chemical dependence, using alcohol and marijuana on an 
irregular basis.  The diagnoses were alcohol dependence and 
marijuana abuse, episodic; anxiety depression, by history; 
and rule out major depressive episodes, recurrent.

The veteran was hospitalized at a VA hospital in October 1988 
with a history of hidrosis; he underwent a T2-3 
ganglionectomy, which he tolerated well.  

The veteran was hospitalized at a VA hospital in May 1990 for 
depression.  He complained that he was confused, had no sense 
of direction in life, and that he felt overwhelmed with life.  
He attributed his problems to back pain that he had had since 
undergoing a ganglionectomy in October 1988.  The discharge 
diagnoses were dysthymic disorder and back pain secondary to 
bilateral thoracic ganglionectomy.

When hospitalized at Oakwood United Hospital from September 
to October 1990, a history of depression since 1977 was 
noted, with multiple psychiatric admissions.  He complained 
that since he had had surgery in October 1988, he had had a 
lot of pain in his chest.  He complained of feeling very 
depressed and said that he could not take it anymore.  While 
hospitalized he expressed his anger and frustration about his 
pain after his 1988 surgery.  The discharge diagnosis was 
major depression, recurrent type.

The diagnoses after psychiatric evaluation by Basivi 
Baddigam, M.D., in December 1995 were dysthymia, early onset, 
and generalized anxiety disorder.

According to a VA psychiatric examination report dated in 
April 1996, the veteran noted a history of psychiatric 
problems since approximately 1977 but dated most of his 
problems to surgery in October 1988.  The diagnoses were 
chronic dysthymia and multiple personality traits, including 
substance abuse.  The examiner concluded that there was no 
connection between the veteran's dysthymia and his October 
1988 surgery because the surgery did not affect the veteran's 
brain and because the veteran's history and significant drug 
abuse would be more or less expected to result in dysthymia.  

According to the report of an April 1996 psychological 
evaluation by a VA staff psychologist, the veteran's primary 
focus of emotional problem was relatively moderate 
depression, possibly largely managed with the use of 
medication, which was thought to be probably related to his 
significant physical problems.  

A November 1998 "Narrative Treatment Summary" from the 
above noted VA staff psychologist, who was seeing the veteran 
on a weekly basis, and a VA staff psychiatrist, who saw the 
veteran periodically, reveals that a chronic dysthymic 
disorder, with recent exacerbation, and a generalized anxiety 
disorder were diagnosed.  It was concluded that the principal 
cause of the veteran's emotional debilitation was his 
reaction to the limitations imposed upon him by his surgery; 
that because the veteran could not self-manage his then 
chronic depression after the surgery, he suffered 
exacerbation of the depression; and that his current 
emotional problems were not related to alcohol and drug 
abuse, which he had not done since 1988.

Although the VA psychiatric examiner in April 1996 concluded 
that there was no causal connection between the veteran's 
October 1988 surgery and his dysthymic disorder, the May 1990 
VA hospital summary indicates that there is a causal 
connection.  Moreover, the November 1998 report from a VA 
psychologist who treated the veteran weekly and a VA 
psychiatrist who saw him periodically indicates that the 
veteran's October 1988 surgery aggravated his preexisting 
psychiatric disability.  Consequently, the Board finds that 
the preponderance of the evidence establishes that the 
veteran's pre-existing psychiatric disability was aggravated 
as a result of the October 1988 VA surgery.


ORDER

Benefits pursuant to 38 U.S.C.A. § 1151 for psychiatric 
disability due to VA surgery in October 1988 are granted.


REMAND

An August 1996 rating decision granted entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hyperhidrosis and assigned a 10 percent evaluation, effective 
April 27, 1990.  A September 1996 rating decision denied an 
effective date prior to December 24, 1990, for a grant of 
benefits under the provisions of 38 U.S.C.A. § 1151 and a 
compensable evaluation for back disability, and the veteran 
was notified of this denial in October 1996.  Entitlement to 
a total disability rating based on unemployability was denied 
by rating decision dated in June 1997, and the veteran was 
notified of this action later in June 1997.  No subsequent 
correspondence from or on behalf of the veteran on the issues 
of entitlement to an earlier effective date for a grant of 
benefits under the provisions of 38 U.S.C.A. § 1151 and a 
compensable evaluation for back disability, or entitlement to 
a total disability rating based on unemployability, was 
received by VA until September 1999 when the representative 
submitted argument to the effect that the Board has 
jurisdiction over these issues.  

The question arises as to whether a timely Notice of 
Disagreement has been received with respect to the September 
1996 and June 1997 denials noted above.  The United States 
Court of Appeals for Veterans Claims (Court), in Marsh v. 
West, 11 Vet. App. 468, 471 (1998), held that the Board 
erroneously failed to address whether its sua sponte 
consideration of the question of the timeliness of a Notice 
of Disagreement, without first according the veteran an 
opportunity to submit argument or evidence on that question, 
was prejudicial to the veteran.  Under the circumstances, the 
Board concludes that the veteran should be provided a 
statement of the case addressing whether he has submitted a 
timely notice of disagreement with respect to any of these 
issues.

The Board also notes that according to a December 1997 
statement from the veteran, he was withdrawing his claim for 
an evaluation in excess of 10 percent for hyperhidrosis.  
Following receipt of an October 1998 statement from a VA 
physician, a November 1998 rating decision denied an 
evaluation in excess of 10 percent for hyperhidrosis, and the 
veteran was notified of the denial later in November 1998.  
The Board finds that a September 1999 statement on behalf of 
the veteran is a Notice of Disagreement with the denial of an 
evaluation in excess of 10 percent for hyperhidrosis.  No 
Statement of the Case has been issued with respect to this 
issue.  

The Board further notes that in a December 1998 statement, 
the veteran indicated that he wanted to add heat intolerance 
as part of his original claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 due to VA surgery in October 
1988.  This issue has not been adjudicated by the RO.

Additionally, as noted on behalf of the veteran in September 
1999, the veteran indicated in a March 1998 statement that he 
desired to have a video conference hearing with the Board.  A 
video conference hearing has not been scheduled.

The Board also notes that the most recent VA orthopedic 
examination on file was in April 1996 and that a VA 
examination in accordance with DeLuca v. Brown, 8 Vet.App. 
202 (1995) has not been conducted.  Moreover, although there 
are several statements from Marcel R. Elanjian, D.O., on file 
indicating the severity of the veteran's back disability, 
copies of his treatment records are not on file.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA and Dr. Elanjian, who may 
possess additional records pertinent to 
any pending claim.  After obtaining any 
necessary authorization for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.

2.  Thereafter, the veteran should be 
examined by a physician with appropriate 
expertise, other than the physician who 
performed the orthopedic examination of 
the veteran in April 1996, to determine 
the current severity of the veteran's 
back disability.  The claims files, 
including a copy of this REMAND, must be 
made available to the examiner for review 
and the examiner should indicate that the 
file has been reviewed.  Any indicated 
tests or studies, including X-rays, 
should be conducted, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology specifically due to the 
veteran's back disability.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability of the spine should 
also be described by the examiner.  The 
examiner should be requested to identify 
any objective evidence of pain associated 
with the disability.  The specific 
functional impairment due to pain should 
be identified.  To the extent possible 
the examiner should provide an assessment 
concerning the degree of severity of any 
pain present.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
back disability on the veteran's ability 
to work.  The rationale for each opinion 
expressed should also be provided.

3.  After the above has been completed, 
the RO should review the claims file and 
ensure that all developmental actions, 
including the medical examination and 
requested opinions, have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for back disability, 
to include consideration of 38 C.F.R. 
§ 3.321(b)(1) and 4.7 and all evidence 
received since the most recent decision 
on the claim.  The RO should also 
adjudicate the raised issue of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for heat intolerance 
due to VA surgery in October 1988 .

4.  The RO should provide the veteran and 
his representative with a Statement of 
the Case which addresses whether the 
veteran has submitted timely Notices of 
Disagreement with respect to the issues 
of entitlement to an effective date prior 
to December 24, 1990, for a grant of 
benefits under 38 U.S.C.A. § 1151 and a 
compensable evaluation for back 
disability, and entitlement to a total 
disability rating based on 
unemployability.  The Statement of the 
Case should also address the issue of 
entitlement to an evaluation in excess of 
10 percent for hyperhidrosis.  The 
veteran and his representative should 
then be provided an appropriate 
opportunity to respond.

5.  If the evaluation of the veteran's 
back disability is not increased to the 
veteran's satisfaction, or if a timely 
Notice of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental Statement of 
the Case on all matters in appellate 
status and provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be advised 
of the requirements to perfect an appeal 
with respect to any new issue.  

6.  The veteran should then be scheduled, 
in accordance with the docket number of 
this case, for a video conference hearing 
at the RO with the Board, unless the 
benefits sought on appeal have been 
granted to his satisfaction.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 


